DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2020 has been entered.


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 04/20/2021, the amendments have been considered. Claims 1, 10, and 17 have been amended. Claims 8, 9, 11, 18-23, 25, and 28 have been canceled. Claims 24, 26, 27, and 29-32 have been added. Claims 1, 3-7, 10, 12-17, 24, 26, 27, and 29-32 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10, 14-17, 24, 26, 27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Marie Hazlewood et al (US 20100036952 A1), hereinafter “Hazlewood” in view of Dwight Merriman et al (US 20180314750 A1), hereinafter “Merriman” and in further view of Guy Laden et al (US 10126980 B2), hereinafter “Laden”.
Regarding Claim 1, Hazlewood discloses a method, comprising:
configuring a data replication system to execute in a plurality of sites of a computing system (Hazlewood, Fig 1, Paragraph 0022, replica servers that serve copies of the directory data of the partition, modified by the write server),
wherein the plurality of sites comprises a primary site and at least one replica site (Hazlewood, Fig 1, Paragraphs 0021-0022, write server (primary site) in communication with replica servers (replica sites)),
wherein the primary site comprises a primary storage to store primary data of a given application (Hazlewood, Fig 1, Paragraph 0021, write server modifies the data of the directory partition that the set of data processing systems are serving. Paragraph 0033, examples of server include: directory server, application server, web server, etc. Paragraph 0041, server provides data, such as boot files, operating system images, and applications to clients),
and wherein the at least one replica site comprises a replica storage to store a replica of the primary data (Hazlewood, Fig 1, Paragraph 0022, replica server serves a copy of the directory data of the partition. Paragraph 0023, replica servers synchronize their copy of the directory data with the directory data of the write server. Paragraph 0033, examples of server include: directory server, application server, web server, etc.);
configuring a routing decision system to execute in a distributed manner in each site of the plurality of sites of the computing system, and to communicate with the data replication system to acquire information which is maintained by the routing decision system in a database of routing decision data to coordinate routing of data access requests, wherein at least a portion of the database of routing decision data is maintained in a distributed manner in each site of the plurality of sites of the computing system (Hazlewood, Fig 3, Paragraph 0029, proxy server uses a load balancing algorithm to choose a server from many servers to process a user’s request. Paragraph 0053, proxy server can be a software application executing on a data processing system, such as a server similar to server 104 of Fig 1 (write server));
receiving, by the routing decision system, a data access request from the given application executing on a client device in a geographical location (Hazlewood, Fig 3, Paragraphs 0028, 0029, 0055-0057, client communicates with directory partition over the data network through the use of a proxy server. Paragraph 0033, implementation is done with a directory server, name server, application server, or any other type of data server);
responsive to the data access request comprising a data write request (Hazlewood, Fig 3, Paragraph 0055, client sends a write request, which provides updated data to directory partition), the routing decision system routing the data write request to the primary site to write data to the primary storage (Hazlewood, Fig 3, Paragraph 0055, proxy server directs client’s write request as write request to write server);
responsive to the data access request comprising a data read request (Hazlewood, Fig 3, Paragraph 0057, client sends a read request), the routing decision system determining which site of the plurality of sites of the computing system for handling the data read request (Hazlewood, Fig 3, Paragraph 0057, proxy server determines that the client has sent a read request and directs the read request to the directory partition, where using any available load balancing algorithm, the proxy server selects any of the replica servers to respond to the read request).


However, Hazlewood fails to explicitly disclose wherein determining comprises utilizing the database of routing decision data to determine which given site among the plurality of sites including the primary site and the at least one replica site provides a lowest read access latency for accessing data from the given site to respond to the data read request of the given application based, at least in part, wherein configuring the routing decision system to execute in a distributed manner in each site of the plurality of sites of the computing system comprises configuring at least one host server in each site of the plurality of sites of the computing system to host and execute an application plug-in which implements functions of the routing decision system.


Merriman, from the same or similar field of endeavor, discloses wherein determining comprises utilizing the database of routing decision data to determine which given site among the plurality of sites including the primary site and the at least one replica site provides a lowest read access latency for accessing data from the given site to respond to the data read request of the given application based, at least in part, on which site among the plurality of sites resides in a geographical location which is closest in physical distance to the geographical location of the client device which Merriman, Paragraph 0053, applications can perform local read and write operations of their data, and local read operations for the data replicated from other regions. If a user moves from one data center to another, their data can be moved easily by simply updating the shard zone. Paragraph 0183, the system is configured to direct read operations to a datacenter that is geographically closes to a location originating the read request);
routing, by the routing decision system, the data read request to the at least one replica site, in response to determining that the at least one replica site provides a lower read access latency for accessing data from the replica storage as compared to accessing data from the primary storage of the primary site based, at least in part, on a determination that the geographical location of the at least one replica site is closest in physical distance to the geographical location of the client device which executes the given application (Merriman, Paragraph 0053, applications can perform local read and write operations of their data, and local read operations for the data replicated from other regions. If a user moves from one data center to another, their data can be moved easily by simply updating the shard zone. Paragraph 0083, using the shard zone associations, updates to the user's data made in the second data center can be routed back to the home first data center (e.g., using a write global command) while the reads can be routed to the second data center by using a nearest read preference (e.g., a read local command). Paragraph 0183, the system is configured to direct read operations to a datacenter that is geographically closes to a location originating the read request);
and routing, by the routing decision system, the data read request to the primary site, in response to determining that the primary site provides a lower read access latency for accessing data from -2-Docket No. 112640.01 the primary storage as compared to accessing data from the replica storage of the at least one replica site based, at least in part, on a determination that the geographical location of the primary site Merriman, Paragraph 0053, applications can perform local read and write operations of their data, and local read operations for the data replicated from other regions. If a user moves from one data center to another, their data can be moved easily by simply updating the shard zone. Paragraph 0183, the system is configured to direct read operations to a datacenter that is geographically closes to a location originating the read request).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazlewood in view of Merriman in order to further modify the method of managing a distributed data service from the teachings of Hazlewood with the method of enabling control and placement of data of data repositories from the teachings of Merriman.
One of ordinary skill in the art would have been motivated in order to improve the operational efficiency of the database by distributing the data across a distributed database thus improving data retrieval and write operations (Merriman – Paragraph 0205).

Laden, from the same or similar field of endeavor, discloses wherein configuring the routing decision system to execute in a distributed manner in each site of the plurality of sites of the computing system comprises configuring at least one host server in each site of the plurality of sites of the computing system to host and execute an application plug-in which implements functions of the routing decision system (Laden, Fig 1. Col 4, lines 25-49, request classifier determines, based on the received information, whether the data operation is a read-only operation. Request classifier makes the above determinations using a classifier plug-in provided to the request classifier).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazlewood in view of Merriman and in further view of Laden in order to further modify the method of managing a distributed data service from the teachings of Hazlewood and the method of enabling control and placement of data of data repositories from the teachings of Merriman with the method of managing data operations in a quorum-based data replication system from the teachings of Laden.
One of ordinary skill in the art would have been motivated because by using a plug-in the request classifier can determine the type of requested data operation and estimate the time required to perform the data operation (Laden – Col 4, lines 25-49).



Regarding Claim 5, the combination of Hazlewood, Merriman, and Laden disclose the method of claim 1 above, where Hazlewood further discloses subsequent to writing data to the primary storage, performing a replication operation by the data replication system to update the replica of the primary data stored in the replica storage of the at least one replica site (Hazlewood, Paragraph 0023, when write server modifies the directory data, the replica servers synchronize/replicate their copy of the directory data with the directory data of the write server periodically or upon a trigger, such as when they receive a notice that the write server has modified its data. Paragraph 0059, write server receives update. Write server modifies the data according to update. Each of replica servers replicate the modified data from write server);
Hazlewood, Paragraphs 0024-0025, replica servers synchronize with the write server with some delay, known as a replication delay. Paragraphs 0060-0062, replication delays between the replica servers and the write server. Fig 5, Paragraph 0066, replication delay monitoring application compute replication delays for various replica servers);
and 10storing replication lag information regarding the determined replication lag in the database of routing decision data (Hazlewood, Fig 5, Paragraphs 0064-0066, replication delay monitoring application, which collects replication delay information about each replica servers).


Regarding Claim 6, the combination of Hazlewood, Merriman, and Laden method of claim 5 above, where Hazlewood further discloses further comprising routing the data read request to the at least one replica site, in response to determining that (i) the at least one replica site provides a 15lower read access latency for accessing data from the replica storage as compared to accessing data from the primary storage (Hazlewood, Paragraph 0057, proxy server selects the replica server based on the read request. Paragraphs 0064-0066, replication delay monitoring application collects replication delay information about each of replica servers in order to compute the replication delay for various replica servers. Paragraphs 0074-0075, proxy server uses the set of average replication delays for the set of replica servers in directing the read request. Using replication delay monitoring application provided average replication delays, the proxy server may select from only those replica servers whose average replication delay may be less than or equal to x units of time.),
and (ii) the replica storage comprises a currently updated replica of the primary data in the primary storage, based on the stored replication lag information (Hazlewood, Paragraph 0075, determination that last update was made prior to receiving the read request. Proxy server then sends the read request to the selected replica servers).

Regarding Claim 7, the combination of Hazlewood and Merriman method of claim 5 above, where Hazlewood further discloses further comprising routing the data read request to the 20primary site in response to determining that only the primary site has an updated version of the primary data, irrespective of whether the at least one replica site provides a lower read access latency for accessing data from the replica storage as compared to accessing data from the primary storage (Hazlewood, Paragraph 0078, a proxy server or another comparable system performing load balancing in a distributed and replicated data processing environment uses replication delays in conjunction with a load balancing algorithm to direct requests to only the servers that may have the updated information).


Claim 10 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.


Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.


Claim 17 carries similar limitations as discussed with regards to Claims 1 and 10 above and therefore is rejected for the same reason.


Regarding Claim 24, the combination of Hazlewood, Merriman, and Laden disclose the method of claim 1, where Merriman further discloses wherein the plurality of sites of the computing system comprises data centers that are located in different geographical locations (Merriman, Paragraphs 0007, 067, 0183, datacenters are distributed in different geographical locations).

Regarding Claim 26, this claimed limitation is the same as the limitation addressed to Claim 24 above. Therefore it is rejected under the same rationale.

Regarding Claim 27, this claimed limitation is the same as the limitation addressed to Claims 24 and 26 above. Therefore it is rejected under the same rationale.

Regarding Claim 31, this claimed limitation is the same as the limitation addressed to Claims 5 and 14 above. Therefore it is rejected under the same rationale.


Regarding Claim 32, the combination of the combination of Hazlewood, Merriman, and Laden disclose the computing system of claim 31 above, where Hazlewood further discloses wherein the routing decision system is configured to: route the data read request to the at least one replica site, in response to determining that (i) the at least one replica site provides a lower read access latency for accessing data from the replica storage as compared to accessing data from the primary storage (Hazlewood, Paragraph 0057, proxy server selects the replica server based on the read request. Paragraphs 0064-0066, replication delay monitoring application collects replication delay information about each of replica servers in order to compute the replication delay for various replica servers. Paragraphs 0074-0075, proxy server uses the set of average replication delays for the set of replica servers in directing the read request. Using replication delay monitoring application provided average replication delays, the proxy server may select from only those replica servers whose average replication delay may be less than or equal to x units of time),
and (ii) the replica storage comprises a currently updated replica of the primary data in the primary storage, based on the stored replication lag information (Hazlewood, Paragraph 0075, determination that last update was made prior to receiving the read request. Proxy server then sends the read request to the selected replica servers);
and route the data read request to the primary site in response to determining that only the primary site has an updated version of the primary data, irrespective of whether the at least one replica site provides a lower read access latency for accessing data from the replica storage as compared to accessing data from the primary storage (Hazlewood, Paragraph 0078, a proxy server or another comparable system performing load balancing in a distributed and replicated data processing environment uses replication delays in conjunction with a load balancing algorithm to direct requests to only the servers that may have the updated information).

s 3, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood and in view of Merriman and Laden, as applied to claims 1, 10, and 17 above, and further in view of Jack William Lindamood et al (US 20120159099 A1), hereinafter “Lindamood”.

Regarding Claim 3, the combination of Hazlewood, Merriman, and Laden disclose the method of claim 1 above.
However, the combination of Hazlewood, Merriman, and Laden fail to explicitly disclose wherein determining which site of the plurality of sites of the computing system for handling the data read request comprises utilizing the database of routing decision data to determine if an affinity setting for a given site is specified by the given application; and routing the read request to the given site which has an affinity setting specified by the given application.

Lindamood, from the same or similar field of endeavor, discloses wherein determining which site of the plurality of sites of the computing system for handling the data read request comprises utilizing the database of routing decision data to determine if an affinity setting for a given site is specified by the given application (Lindamood, Fig 4, Paragraph 0052, clients sends a read request to a router to retrieve data stored in a distributed storage system, wherein the read request includes a volume identifier and a data identifier. The data identifier identifies the data to be retrieved, and the volume identifier identifies the storage volume where the data are stored);
and routing the read request to the given site which has an affinity setting specified by the given application (Lindamood, Fig 4, Paragraph 0053, router receives and processes the read/write request. Paragraph 0054, Upon receiving the read request with the volume identifier and the data identifier, the router may access its locally maintained cache (e.g., cache 210 in FIG. 2) to select the storage volume identified by the volume identifier (e.g., storage volume 120A in FIG. 2) for the read operation. Paragraph 0057, router retrieves a copy of the data identified by the data identifier from the selected storage node. Paragraph 0058, when copy of the data is successfully read from the selected storage node, the router transmits the copy of the data to the client).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazlewood in view of Merriman and Laden, and in further view of Lindamood in order to further modify the method of managing a distributed data service from the teachings of Hazlewood and the method of enabling control and placement of data of data repositories from the teachings of Merriman, and the method of managing data operations in a quorum-based data replication system from the teachings of Laden with the method of reading and writing data from a distributed storage system from the teachings of Lindamood.
One of ordinary skill in the art would have been motivated in order for the client to device where the requested content is going to be retrieved from and determine if the requested storage volume is deemed inadequate and/or obsolete (Lindamood – Paragraphs 0036, 0038 0052).


Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 29, this claimed limitation is the same as the limitation addressed to Claims 3 and 12 above. Therefore it is rejected under the same rationale.

s 4, 13, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood and in view of Merriman and Laden, as applied to claims 1, 10, and 17 above, and further in view of Eyal Gurgi et al (US 9293194 B2), hereinafter “Gurgi”.

Regarding Claim 4, the combination of Hazlewood, Merriman, and Laden disclose the method of claim 1 above.
However, the combination of Hazlewood, Merriman, and Laden fail to explicitly disclose wherein responsive to the data access request comprising a data read-after-data write request, routing the data access request to the primary site to write data to the primary storage, and to read data from the primary storage.

Gurgi, from the same or similar field of endeavor, discloses wherein responsive to the data access request comprising a data read-after-data write request, routing the data access request to the primary site to write data to the primary storage, and to read data from the primary storage (Gurgi, Col 14, lines 8-17, memory controller sends to memory device a read-after-write command in order for the memory device to read back the data from the group of memory cells that was just programmed).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazlewood in view of Merriman and Laden, and in further view of Gurgi in order to further modify the method of managing a distributed data service from the teachings of Hazlewood and the method of enabling control and placement of data of data repositories from the teachings of Merriman, and the method of managing data operations in 
One of ordinary skill in the art would have been motivated for the benefit of providing the data that is to be read and determining if any write command was completed successfully (Gurgi – Col 14, lines 8-36).

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 30, this claimed limitation is the same as the limitation addressed to Claims 4 and 13 above. Therefore it is rejected under the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of.
Some of the prior art include:
U.S. Publication 20040162885, which discloses reducing communication for reads and updates in distributed object systems.
U.S. Publication 20110276758, which discloses load balancing of data reads in storage environments.
U.S. Publication 20150341466, which discloses system and methods for redirect handling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446